Citation Nr: 1520610	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  08-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a skin condition of the neck and legs, claimed as secondary to herbicide exposure (Agent Orange).

2.  Entitlement to service connection for testicular cancer, claimed as secondary to herbicides exposure (Agent Orange).

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to a disability rating greater than 20 percent for diabetes mellitus type II.

5.  Entitlement to an initial compensable disability rating for hypertension.

6.  Entitlement to an increased disability rating for peripheral neuropathy of the left upper extremity, evaluated as 10 percent prior to May 29, 2012, and greater than 20 percent disabling thereafter.

7.  Entitlement to an increased disability rating for peripheral neuropathy of the right upper extremity, evaluated as 20 percent prior to May 29, 2012, and greater than 30 percent disabling thereafter.

8.  Entitlement to an increased disability rating for peripheral neuropathy of the right lower extremity, evaluated as 10 percent prior to May 29, 2012, and greater than 20 percent disabling thereafter.

9.  Entitlement to an increased disability rating for peripheral neuropathy of the left lower extremity, evaluated as 10 percent prior to May 29, 2012, and greater than 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1962 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2007, June 2010, April 2013, and July 2014, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The June 2010 rating decision assigned three initial 10 percent, evaluations for peripheral neuropathy of the right upper extremity and the right and left lower extremities effective from November 16, 2009 (date of claim).  Thereafter, in August 2012, the RO assigned three 20 percent evaluations for these disorders effective from May 29, 2012 (date of VA examination).  

In February 2013, the Board assigned an initial 20 disability rating prior to May 29, 2012, and 30 percent disability rating thereafter for peripheral neuropathy of the right upper extremity, and denied the other claims as to the peripheral neuropathy of the right and left lower extremities.  The Board also remanded the issues of entitlement to service connection for a skin condition and testicular cancer; and entitlement to a higher evaluation for peripheral neuropathy of the left upper extremity, for additional development and readjudication.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In October 2013, the Court granted a joint motion for remand that vacated and remanded the February 2013 Board decision to the extent that the Board denied the claims for a rating in excess of 20 percent prior to May 29, 2012, and 30 percent thereafter for peripheral neuropathy of the right upper extremity, and denied ratings in excess of 10 percent prior to May 29, 2012, and 20 percent thereafter for peripheral neuropathy of the right and left lower extremities.  The portion of the Board's decision that remanded the issues of entitlement to service connection for a skin condition and testicular cancer; and entitlement to a higher evaluation for peripheral neuropathy of the left upper extremity was not disturbed.

In April 2014, the Board remanded the issues of higher evaluations for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity to the AOJ for further evidentiary development and adjudicative action.  In the remand, the Board also noted that the AOJ had not completed development on the remanded issues (service connection for a skin condition, service connection for testicular cancer and a higher evaluation for peripheral neuropathy of the left upper extremity) and that they were not yet ready for appellate review.  As will be discussed in the remand portion of this decision, it is unclear whether the development directed by the Board has been completed, and another remand is therefore compelled.  

As noted in the Board's April 2014 Remand, the issue of whether new and material evidence has been submitted to reopen a claim of service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

Though previously remanded, it is unclear that the development directed by the Board in February 2013 and April 2014 has been completed.  Therefore, the issues of entitlement to service connection for a skin condition; and higher evaluations for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity remain in remand status at this time, and are listed on the title page of this decision to ensure compliance with the Board's February 2013 and April 2014 remand instructions.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 2013, the Veteran submitted a written request to withdraw his appeal of entitlement to a higher disability rating for peripheral neuropathy of the left upper extremity.

2.  The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to herbicides (to include Agent Orange) while in military service.

3.  Testicular cancer and hydroceles are not among the disabilities recognized by VA as etiologically related to Agent Orange exposure. 

4.  The preponderance of the competent and credible evidence of record does not show that the Veteran was diagnosed with testicular cancer at any time during the pendency of the appeal.

5.  The Veteran's right hydrocele did not have its clinical onset during service; and, the preponderance of the evidence fails to establish that it is etiologically related to his active service, to include his presumed exposure to Agent Orange. 

6.  The Veteran's diabetes mellitus is controlled through oral medications, and a restricted diet.  He has not required insulin or regulation of activities to treat his diabetes mellitus, and he has not experienced any episodes of ketoacidosis and/or hypoglycemic reactions requiring hospitalization at any time during the appeals period.

7.  The Veteran's hypertension requires continuous medication, but has not shown diastolic readings predominantly 100 or more either historically or during the course of his appeal, nor has he shown systolic readings predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim of entitlement to a higher disability rating for peripheral neuropathy of the left upper extremity are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for right hydrocele, claimed as testicular cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for a disability rating greater than 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2014).

4.  The criteria for an initial compensable disability rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104 DC 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Withdrawn Claim

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In May 2011, the Veteran filed a substantive appeal to the RO's decision denying a higher disability rating for peripheral neuropathy of the left upper extremity perfecting his appeal to the Board.  See Rating Decision dated in June 2010.  In a written statement submitted in December 2012, he requested withdrawal of his appeal of this issue.  See Correspondence from Veteran's attorney, dated December 3, 2012; see also VA Form 27-0820, dated April 3, 2013.  In view of his expressed desire, further action with regard to this claim is not appropriate.  

Accordingly, the Board does not have jurisdiction to review the claim for entitlement to higher initial disability ratings for peripheral neuropathy of the left upper extremity and it is dismissed.

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in August 2006, of VA's duty to assist him in substantiating his service connection claim, the effect of this duty upon his claim.  Letters dated in July 2011 and March 2013, informed him of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was also notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters addressed all notice elements and predated the initial adjudications by the AOJ in January 2007 and April 2013.

Where, as in the case of the hypertension claim, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nonetheless, the March 2013 letter notified the Veteran of VA's duty to assist him in substantiating his hypertension claim, and the effect of this duty upon his claim.  

VA has also satisfied its duty to assist the Veteran in the development of his claims being adjudicated herein.  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements and arguments by his representative.  

As stated in the Introduction, the claim for testicular cancer was remanded in February 2013 and the development ordered by the Board has been completed sufficiently so that his claim may finally be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Pursuant to the Board's remand instructions, the AOJ provided the Veteran a VA Form 21-4142, Authorization for Release of Information, to obtain treatment records from identified private medical providers.  See VA correspondence dated April 3, 2013.  However, he did not respond with the information requested by the RO, and as a result VA's attempt to obtain this information has been hindered.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street," and that, if he desires help with his claim, he must cooperate with VA's efforts to assist him).  In light of the Veteran's failure to provide the requested information, the Board finds that the VA has met its duty to assist and does not have a further duty to obtain records.  There is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As discussed below, the record of evidence indicates that the Veteran served in-country in Vietnam and, therefore, is presumed to have been exposed to herbicides during service.  However, as discussed in more detail below there is no indication that he has testicular cancer.  Moreover his right hydrocele is not a disease associated with exposure to herbicide agents that may be presumed to have been incurred in service even if there is no evidence of the disease in service.  

The Veteran has not otherwise provided any evidence that would indicate entitlement to service connection for a right hydrocele by proof of direct causation.  There is no competent evidence of in-service incurrence of this disorder in service treatment records, as these records are silent for pertinent complaints, treatment, or diagnoses.  Moreover, he makes no contention that any claimed disorder had its onset in service, within one year of service discharge, or is related to his active service other than his purported exposure to herbicides.  As such, the Board finds that a VA examination or medical opinion in this case is not required to decide the claim.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The Veteran was, however, afforded VA examinations of his service-connected diabetes mellitus and hypertension in April 2013.  Through his representative, he has challenged the adequacy of the examinations, but has not provided any reasons for doing so.  There has been no showing, or even an allegation, that the VA clinicians who examined the Veteran were not competent or did not report accurately what they found in their review of the claims file or failed to provide an adequate opinion concerning the current nature and severity of his service-connected disabilities.  Without providing any basis for the challenge, the Board presumes the competency and adequacy of the examiner's opinions.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

Moreover, given that the history provided by the Veteran, and considered by the examiners, is consistent with that reflected in the record, the examination reports (which reflect not only the Veteran's history, but complaints, clinical findings and diagnoses) provide the information necessary to evaluate his service-connected diabetes mellitus and hypertension under the applicable rating criteria.  38 C.F.R. § 4.2 (2014); Abernathy v. Principi, 3 Vet.App. 461 (1992).  There is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently new VA examinations are not warranted.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

III.  Law and Analysis for Service Connection (testicular cancer)

The Veteran asserts that his testicular cancer is the result of his, presumed exposure to Agent Orange while serving in Vietnam.  From what the Board can surmise, he appears to argue that his post-service right hydrocele is a form of testicular cancer.  The Board notes that a hydrocele is defined as a circumscribed collection of fluid, while a hydrocelectomy is the excision of a hydrocele.  See Dorland's Illustrated Medical Dictionary 889-90 (31st ed. 2007).  

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as malignant tumors (cancer) are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumors (cancer) are listed in section 3.309(a).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  However, testicular cancer is not included on the specific list of presumptive diseases, and VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See 38 C.F.R. § 3.309(e), Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The Veteran's DD-214 shows that he served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  However, as noted, neither testicular cancer, nor hydroceles, are among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  The Board finds that the Veteran's claim must be denied on this basis.

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Unfortunately, the primary impediment to a grant of service connection is the absence of medical evidence of a diagnosis of testicular cancer.  Service treatment records are entirely negative for any chronic genitourinary condition complaints or findings suggestive of testicular cancer, nor has evidence been presented to establish that testicular cancer had become manifest to a compensable degree within a year of service discharge.  There is also no post-service evidence documenting complaints, findings, or treatment of testicular cancer.  In other words, the record is devoid of objective clinical confirmation that the Veteran actually suffers from testicular cancer.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  The medical evidence of record is entirely negative for testicular cancer, and the Veteran's contentions alone cannot satisfy the criteria for a current disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, because testicular cancer was not diagnosed at any time since the claim was filed, and there remains no current evidence of testicular cancer, a valid claim for service connection has not been established.  Based on this evidentiary posture, service connection cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board is also unable to attribute the Veteran's history of right hydrocele to his military service.  Post-service treatment records show he underwent surgical correction of a right hydrocele in April 2000 more than three decades after his service had ended in 1966.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no medical evidence even suggesting that the Veteran's right hydrocele either began during or was otherwise caused by his military service decades earlier and he has not submitted or identified any medical records which suggest that the right hydrocele originated during military service, and no physician has specifically related it to service, including his presumed herbicide exposure therein.  See Hickson v. West, 12 Vet. App. 247.

Consideration has of course been given to the Veteran's assertions that he has genitourinary problems that are related to his military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing psychiatric disorders falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Although the Veteran is competent to report that he has experienced certain symptoms associated with an eventual diagnosis or right hydrocele, the Board finds that he has not demonstrated that he has the necessary medical training and expertise to opine as to the etiology of that disorder.  That assessment is not simple in nature and in this case, requires specific testing and specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence of a diagnosis or a nexus and lacks probative value.

As noted, there was no evidence of a hydrocele in service and the Veteran has not alleged that it began either during his service or in the years thereafter. 

In this case, the Board finds that the Veteran's opinion regarding a diagnosis or a relationship between his military service and his history of right hydrocele, claimed as testicular cancer, is not competent evidence.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  Therefore, service connection is denied.


IV.  Law and Analysis for Increased Ratings

The Veteran is seeking higher disability ratings for his service-connected diabetes mellitus type II and hypertension.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2014).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  diabetes mellitus type II

The Veteran's diabetes mellitus type II is currently rated as 20 percent disabling under DC 7913.  38 C.F.R. § 4.119 (2014).

Under DC 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  38 C.F.R. § 4.119.

In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007) (emphasis added).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, DC 7913 (defining the term within the criteria for a 100 percent rating)).

Because of the successive nature of the rating criteria for diabetes, the evaluation for each higher disability rating includes the criteria of each lower disability rating, each criteria listed in a rating must be met or more closely approximated in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note 1 following 38 C.F.R. § 4.119. 

In this case, the Veteran's diabetic complications have been separately rated.  See Rating Decisions dated in June 2010 and April 2013.  These include compensable ratings for peripheral neuropathy of the bilateral lower extremities (rated at least 20 percent disabling each); peripheral neuropathy of the right and left upper extremities (rated as 30 percent and 20 percent respectively); and a noncompensable disability rating for hypertension.  As he currently receives separate ratings for these complications, the related symptoms cannot be considered in evaluating his level of disability due to diabetes mellitus.  38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses are to be avoided).  The Veteran is not entitled to a separate evaluation for his erectile dysfunction, as has been noted during VA examination, he developed this disorder following his right hydrocelectomy in 2000, years before his diagnosis of diabetes.  

The evidence relevant to the severity of the Veteran's service-connected diabetes includes VA treatment records dated between 2008 and 2012, which show he was prescribed Metformin to manage his diabetes and was encouraged to "lose weight and move more to maintain strength and stamina."  Most importantly, these records reveal that the Veteran was not insulin dependent.  

On VA examination in April 2013, the Veteran's diabetes mellitus was noted to have existed since at least 2006, with no history of diabetic ketoacidosis or problems with hypoglycemia.  He continued to treat his diabetes with the oral medication Metformin and restricted diet.  He did not require regulation of activities as part of the medical management his diabetes and visited his diabetic care provider less than twice a month.  The Veteran had no progressive unintentional weight loss attributable diabetes mellitus, but did have progressive loss of strength.  His diabetes did not impact his ability to work.  

While subsequent outpatient treatment reports have been added to the record, they do not affect the Board's decision.  The majority of the evidence details the Veteran's treatment for cardiac problems.  To the extent that these records do mention the Veteran's treatment for diabetes, they are notable only for the fact that they do not indicate that control of his diabetes requires insulin or regulation of activities.  In fact the most recent entry shows the Veteran's physician recommended increasing his Metformin, improving his diet/exercise habits, and increasing his activity.  See VA outpatient treatment record dated November 4, 2013.

Applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating greater than 20 percent are not met.  The fact that the Veteran's diabetes does not require the use of insulin ultimately precludes his being awarded a higher rating.  As noted above, a 40 percent rating is assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, DC 7913.  Here, though the Veteran follows a restricted diet, the medical evidence consistently reflects that he does not require insulin and has not used it to treat his diabetes.  

While Metformin is a medication used to control diabetes, it is not insulin.  Use of insulin is a necessary element for the 40 percent rating; the fact that the Veteran has not been required to use insulin thus prohibits his being assigned this increased rating.  See Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (the "insulin" treatment requirement of Diagnostic Code 7913 may not be satisfied by use of a different treatment, even one that causes the body to produce insulin).

As each of the ratings in excess of 40 percent similarly requires evidence of insulin use, ratings above 40 percent are also not warranted.  Also, as the Veteran's disability has remained consistent over the appeals period, staged ratings are not appropriate. 

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher disability rating for his service-connected diabetes mellitus.  The level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted.

B.  hypertension

The Veteran's hypertension is currently evaluated as noncompensably disabling under DC 7101, which evaluates impairment from hypertensive vascular disease (hypertension and isolated systolic hypertension).  For diastolic pressure predominately 100 or more or systolic pressure predominantly 160 or more or; minimum evaluation for a history of diastolic blood pressure predominately 100 or more requiring continuous medication for control, a 10 percetn rating is assigned.  A 20 percent disability evaluation requires diastolic readings of predominantly 110 or more, or systolic readings of 200 or more.  A 40 percent disability evaluation requires diastolic readings of predominantly 120 or more. A 60 percent disability evaluation requires diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104 (2014). 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id.

In connection with the Veteran's claim are VA and private outpatient treatment records dated between 2006 and 2010, which show numerous (more than 30) systolic readings ranging from 114 to 149 and diastolic readings ranging from 60 to 89.  An entry dated in October 2008 shows the Veteran was evaluated for anterior bilateral epistaxis and was noted to have blood pressure systolic of 160.  During subsequent VA examinations in June 2010 and July 2010, the Veteran's blood pressure readings were 117/74, 132/68, 144/70, and 123/76.

Review of VA treatment records shows that between 2011 and 2012 the following blood pressure readings: 143/84 in January 2011; 140/89 in March 2011, 134/78 in April 2011, 137/86 in August 2011, 146/75 in January 2012, 134/77 in February 2012, 147/85 in May 2012, 131/76 in July 2012, 133/72 in August 2012, 140/80 in October 2012, 126/73 in November 2012.

During VA examination in April 2013, the examiner noted the Veteran had been diagnosed with hypertension in 2006 was on several medications daily (Atenolol, Hydrochiorathiazide, and Losartan) and did not have a history of a diastolic pressure elevation to predominantly 100 or more.  Current blood pressure readings were 140/83, 135/80, and 130/76.  The Veteran reported systolic pressures of 190 and 170 with blood pressure checks done at home.  However after reviewing treatment, the examiner noted that between 2006 and the present, the Veteran's highest systolic was 156 in 2009 and highest diastolic was 90 also in 2009 and that these were one time occurrences.  Reference was also made to several recent blood pressure readings that were recorded in 2012, none of which showed a diastolic of 100 or more. 

The most recent blood pressure readings taken during VA outpatient evaluations were 131/80 in November 2013 and 120/63 in May 2014. 

Based on a review of the above evidence, the Board concludes that entitlement to a compensable evaluation for hypertension is not warranted.  In order to receive a 10 percent evaluation or higher, the Veteran must have a diastolic pressure of predominately 100 or higher either historically or during the course of the appeal.  Although the medical evidence demonstrates that he is on medication to manage his hypertension, out of the multiple blood pressure readings recorded none are 100 or higher.  Moreover, while the Veteran reported being diagnosed with hypertension in the late 1970s, no evidence was presented to show that his diastolic pressure was predominantly in excess of 100.  Furthermore, the Veteran's hypertension is service connected based on a finding that it was being aggravated by his service connected diabetes mellitus, as such, it is unclear that such a rating would be available based on the historical nature of the hypertension, given that the Veteran was already on hypertension medication at the time his diabetes mellitus was diagnosed.

The criteria also allow for an increased evaluation if the systolic pressures are predominately 160 or higher.  Here, the highest systolic pressure shown was 160, but as this was a single isolated reading back in 2008, out of numerous readings over the years, it cannot establish a showing that the Veteran's systolic pressure was predominantly that high. 

As the evidence plainly indicates, the Veteran has not established a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  As such, the criteria for a 10 percent rating or greater for the service-connected hypertension are not met.

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher disability rating for his service-connected hypertension.  The level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted.





ORDER

The claim for entitlement to an increased disability rating for peripheral neuropathy of the left upper extremity, evaluated as 10 percent prior to May 29, 2012, and greater than 20 percent disabling is dismissed.

Service connection for testicular cancer, to include a right hydrocele, is denied.

A disability rating greater than 20 percent for diabetes mellitus is denied.

An initial compensable disability rating for hypertension is denied.


REMAND

As already noted when discussing the procedural history of this case in the Introduction, in February 2013 and April 2014, the Board remanded the issues of entitlement to service connection for a skin condition; and entitlement to higher evaluations for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity for additional development.  Because it does not appear that the directed development has been completed, the Board will remand these issues once again to ensure that, to the extent that it is not yet completed, the directed development is accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that in July 2014, the RO issued a rating decision denying service connection for skin cancer.  The Veteran has since expressed his disagreement with this decision.  See Notice of Disagreement, received in August 2014.  However, the RO has not issued a statement of the case (SOC) that addresses this issue.  In such cases, the appellate process has commenced and the Veteran is entitled to an SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board is required to remand the issue to the AOJ for issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be provided with a SOC on the issue of entitlement to service connection for skin cancer.  They should also be informed of the requirements to perfect an appeal with respect to this issue, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board.

2.  Ensure the development ordered in the Board's February 2013 and April 2014 remands has been completed.

3.  After the above actions are completed in compliance with the terms of this remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


